Per Curiam
Cynthia Laverne Raynor appeals the trial court’s dismissal of her petition for a writ of habeas corpus. She contends that extradition proceedings against her are defective and requests that we reconsider and *240disapprove the identification procedures and the law set forth in Deas v. Cronin, 190 Colo. 177, 544 P.2d 991 (1976) (prima facie case of identity established where extradition documents establish identity of names of person to be extradited and person named in requisition documents); Dominquez v. Bray, 188 Colo. 72, 532 P.2d 950 (1975) (photograph may establish proper proof of identity); Teters v. Watson, 190 Colo. 355, 547 P.2d 1277 (1976) (sufficiency of documents); Byers v. Leach, 187 Colo. 312, 530 P.2d 1276 (1975) (probable cause to establish probation violation properly based upon allegation by demanding state).
We decline to retreat from the principles which we recently articulated.
The judgment is affirmed.